Citation Nr: 1444005	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and S.C. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1983 to November 1986 and from March 1989 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  

In January 2014, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the claims to afford the Veteran VA examinations.  

The VA examinations were conducted in April 2014.  On the claim of service connection for headaches, the service treatment records show that the Veteran complained of headaches in 1984 and in 1992.  After service private medical records first document headaches in 1998.  On the VA examination, the headaches during service were attributable to respiratory conditions.  The VA examiner did not address whether current headaches were otherwise related to service or caused by or made worse by service-connected sleep apnea, in accordance with the Board's remand.  The opinion is therefore inadequate, and further development is needed.  



On the claim of service connection for chronic fatigue syndrome, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  
On the claim of service connection for chronic fatigue syndrome, as the VA examination is inconclusive on the diagnosis of chronic fatigue syndrome for the purpose of VA disability compensation, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether the Veteran has chronic headaches, and, if so, 

b).  Whether it is at least as likely as not (probability of 50 percent) that the current chronic headaches are a progression of the headaches in 1984 and 1992 in service or the development of a new and separate condition? 

In formulating the opinion, the VA examiner is asked to consider that:

The service treatment records show that in December 1984 the Veteran complained of headache and a sore throat, and the assessment was acute pharyngitis.

In January 1992, the Veteran complained of headaches across his forehead and a runny nose.  There was no history of headache.  The assessment was sinus headache.


After service, private medical records document complaints of headaches from October 1998 to June 2001, variously assessed as tension or sinus headache or simply as headache. 

c).  If the current headaches are unrelated to headaches in service, is it at least as likely as not (probability of 50 percent) that the current headaches are caused by or aggravated by the service-connected sleep disorder?

In this context, the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

d).  If the current headaches are unrelated to headaches in service and are not caused by or aggravated by the service-connected sleep disorder, are the current headaches an undiagnosed illness, that is, an illness not attributable to a known clinical diagnosis? 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether the Veteran has chronic fatigue syndrome under the regulatory diagnostic criteria for the disability for the purpose of VA disability compensation, 38 C.F.R. § 4.88a? 



In formulating the opinion, the VA examiner is asked to consider that the regulatory requirements for a diagnosis of chronic fatigue syndrome are:

(1).  The new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and,

(2).  The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and, 

(3).  Six or more of the following:

(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, 
(vi) fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii) migratory joint pains, 
(ix) neuropsychological symptoms,
(x) sleep disturbance.

The VA examiner is also asked to address the clinical significance of a positive test for the Epstein-Barr virus and the regulatory criteria for the diagnosis of chronic fatigue syndrome. 

b).  In the alternative, if the regulatory diagnostic criteria for chronic fatigue syndrome are not met, is it at least as likely as not (probability of 50 percent), that symptoms of fatigue are a manifestation of the service-connected sleep disorder? 

The Veteran's file must be reviewed by the examiner.   

3.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



